Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 01/13/2022. As directed by the amendment: claims 1 and 3 have been amended, no claims have been withdrawn, claims 2 and 5-8 have been cancelled, and a new claim 16 has been added.  Thus, claims 1, 3-4, and 9-16 are presently under consideration in this application.

Claim Objections
Claim 1 is objected to because of the following informalities: there should be a space between “the” and “fan” at line 21 (i.e. a last line of claim 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-4, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 6,770,315 B2) in view of Lemme et al. (US 5,638,607).
Regarding claim 1, Moon et al discloses an apparatus 10 (fig. 1) for roasting coffee beans (abstract), the apparatus comprising: 
a casing 20 (fig. 2, i.e. housing) that defines an internal void (not labeled); 
a baffle 56 (fig. 2, i.e. called flat bottom) for dividing said internal void into first (i.e. the lower section where the base 12 is) and second (i.e. the upper section where roasting chamber 14 is) zones that are in fluid communication with one another (see figure 2 for example), said baffle 56 (fig. 2, i.e. called flat bottom) comprising a printed circuit board 49 (fig. 2, i.e. a control board) having a first face (i.e. the upper surface of the control board 49) that faces said first zone (i.e. the lower section where the base 12 is) and a second face (i.e. the bottom surface of the control board 49) that faces said second zone (i.e. the upper section where roasting chamber 14 is); 
a heater 42 (fig. 2) coupled to said second face of said printed circuit board 49 (fig. 2, i.e. a control board), said heater being operable to heat air to temperatures suitable for roasting said coffee beans (see figure 11), and a roasting chamber 14 (fig. 2) in which said coffee beans are circulated and roasted by air that has been heated by said heater 42 (fig. 2), said roasting chamber and said heater being located in said second zone (i.e. the upper section where roasting chamber 14 is) (col. 3, lines 10-20); 
a control system 22, 92 (figs. 1 and 8-9, i.e. a control panel and a system control circuit) for controlling the apparatus 10 (fig. 1), said control system comprising a plurality of electronic components (i.e. sensor(s) (48,50), switches (28, 30, 32, 34), timer 26) 
a fan 44, 46 (figs. 2-4) operable to: (i) draw (i.e. pulled) ambient air into said first zone (i.e. the lower section where the base 12 is) (col. 3, lines 4-8), (ii) blow air that has been drawn into said first zone (i.e. the lower section where the base 12 is) over said plurality of electronic components (i.e. sensor(s) (48,50), switches (28, 30, 32, 34), timer 26) of said control system to cool said control system (col. 3, lines 10-20), (iii) drive air that has been blown over said plurality of electronic components from said first zone (i.e. the lower section where the base 12 is) past said baffle 56 (fig. 2, i.e. called flat bottom) into said second zone (i.e. the upper section where roasting chamber 14 is) for heating by said heater 42 (figs. 2-4) ( see air flowing indicated by arrows), and (iv) drive air that has been heated by said heater 42 (figs. 2-4) into said roasting chamber 14 (fig. 2) to circulate and roast said coffee beans (abstract) (col. 4, lines 45-55).
 Moon et al discloses all the limitations of the claimed invention as set forth above but does not explicitly discloses whereby said first zone is cooler than said second zone when the fan is in operation.
However, Lemme et al teaches whereby said first zone 42 (fig. 7, i.e. a fan housing section) is cooler than said second zone 64 (fig. 7, i.e. a drum section) when the fan is in operation (col. 2, lines 47-52). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Moon‘s reference, to include such temperature/heating arrangement as set 
With respect to claim 3, Moon et al in view of Lemme et al discloses the limitations of the claimed invention as set forth above of which Moon further discloses wherein the roasting chamber 14 (fig. 2) of said apparatus located in said second zone (i.e. the upper section where roasting chamber 14 is) is3Response to Non Final Office ActionSerial Number: 16/499,607 Filing Date: September 30, 2019separated (i.e. the roasting chamber 14 is removable from the base 12) from said casing by means of spacers 54 (fig. 2, i.e. the cup) of a low thermal conductivity (col. 3, lines 21-31, i.e. heat-resistant, transparent glass or like material).
With respect to claim 4, Moon et al in view of Lemme et al discloses the limitations of the claimed invention as set forth above of which Lemme further discloses wherein said casing 22 (fig. 1, i.e. housing) is of a material having a high thermal conductivity (i.e. conductive plastic) to draw heat from said second zone 64 (fig. 7, i.e. a drum section) to said first zone 42 (fig. 7, i.e. a fan housing section), thereby reducing an external temperature of said casing 22 (fig. 1, i.e. housing).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such casing/housing material as set forth above, as suggested and taught by Lemme, for the purpose of providing a roasting apparatus in which the coffee beans or other food items may be easily loaded, roasted and dispensed (col. 1, lines 1-53).
With respect to claim 9, Moon et al in view of Lemme et al discloses the limitations of the claimed invention as set forth above of which Moon does not specifically discloses wherein a temperature in said first zone (i.e. the lower section oF) or less. It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such temperature of certain zone as set forth above as set forth above for the purpose of maintaining the desired roasting temperature when the ambient temperature varies (col. 1, lines 28-29), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP §2144.05. In re Aller, 105 USPQ 233.
With respect to claims 10 and 15, Moon et al in view of Lemme et al discloses the limitations of the claimed invention as set forth above of which Moon further discloses wherein a temperature in said second zone (i.e. the upper section where roasting chamber 14 is) whilst the apparatus 10 (fig. 1) is being used to roast coffee beans is several hundreds of degrees centigrade; and wherein the temperature is about 300 degrees centigrade (col. 5, lines 29-56, i.e. about 200o C to about 240o C). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such temperature of certain zone as set forth above as set forth above for the purpose of maintaining the desired roasting temperature when the ambient temperature varies (col. 1, lines 28-29), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP §2144.05. In re Aller, 105 USPQ 233.
claim 11, Moon et al in view of Lemme et al discloses the limitations of the claimed invention as set forth above of which Moon further discloses wherein the fan 44, 46 (figs. 2-4) is operable to drive air (see figures 2-4, i.e. indicated air flowing by arrows) between the baffle 56 (fig. 2, i.e. called flat bottom) and the casing from the first zone first (i.e. the lower section where the base 12 is) into the second zone (i.e. the upper section where roasting chamber 14 is).
With respect to claim 12, Moon et al in view of Lemme et al discloses the limitations of the claimed invention as set forth above of which Moon further discloses wherein the fan 44, 46 (figs. 2-4) is operable to drive airflow through a circuitous path from said first zone (i.e. the lower section where the base 12 is) to said second zone (i.e. the upper section where roasting chamber 14 is) to thereby introduce perturbations in the airflow that promote mixing of heated air in said second zone (i.e. the upper section where roasting chamber 14 is) (see figures 3-4 as indicated by airflow arrows; col. 2, lines 66-col. 3, lines 9).
With respect to claims 13-14.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 6,770,315 B2) in view of Lemme et al. (US 5,638,607) and Moen el al. (US 6,198,076).
Regarding claim 16, Moon et al. in view of Lemme et al. discloses all the limitations of the claimed invention as set forth above in claim 1 (same features) including of which Moon further discloses said second zone (i.e. the upper section where roasting chamber 14 is) being above (see figures 1-4) said first zone (i.e. the lower section where the base 12 is) when the apparatus 10 (fig. 1) is orientated for use; said baffle 56 (fig. 2, i.e. the flat bottom of the roasting chamber 14 is smaller than the internal cross-sectional area of the roasting chamber 14) having an area that is smaller than a lateral cross-sectional area of the internal void (see figure 2 for example); said roasting chamber 14 (fig. 2) being separated from said casing by means of spacers 54 (fig. 2, i.e. the cup) of a low thermal conductivity (col. 3, lines 21-31, i.e. heat-resistant, transparent glass or like material).  Lemme further discloses said casing 22 (fig. 1, i.e. housing) is of a material having a high thermal conductivity (i.e. conductive plastic) to draw heat from said second zone  64 (fig. 7, i.e. a drum section) to said first zone 42 (fig. 7, i.e. a fan housing section), thereby reducing an external temperature of said casing 22 (fig. 1, i.e. housing), except for a gap around the baffle between the baffle and the casing through which air can pass from said first zone to said second zone.
However, Moen el al teaches a gap 89 (fig. 7, i.e. an airflow passage) around the baffle 84 (fig., i.e. called top) between the baffle and the casing 22 (fig. 7, i.e. a housing) through which air (80, i.e. indicated by arrows) can pass from said first zone 102 (fig. 7, i.e. a chamber) to said second zone 30 (fig. 7, i.e. a food heating chamber). Therefore, it .

Response to Amendment
Applicant’s amendments have overcome Specification objection, Drawings objection, and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections from previous Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since Applicant’s amendments to claim 1 to further include new features have changed the scope of it.  The arguments have been considered but are moot because the amendments have not entered.  
Furthermore, Applicant argues on page 9 of the REMARKS with respect to new claim 16 that “New Claim 16, which is more limited than Claim 1, is also novel and nonobvious over Lemme et al and Alexander for the reasons mentioned above. 
In response to applicant' s argument Applicant’s arguments as set forth above, they have been considered and are moot because a new claim 16 has not been entered.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761